Exhibit 10.4

OPEN LENDING CORPORATION

SENIOR EXECUTIVE CASH INCENTIVE BONUS PLAN

 

1.

Purpose

This Senior Executive Cash Incentive Bonus Plan (the “Incentive Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of Open Lending Corporation (the “Company”) and its subsidiaries
toward even higher achievement and business results, to tie their goals and
interests to those of the Company and its stockholders and to enable the Company
to attract and retain highly qualified executives. The Incentive Plan is for the
benefit of Covered Executives (as defined below).

 

2.

Covered Executives

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives (the
“Covered Executives”) to be eligible to receive bonuses hereunder. Participation
in the Incentive Plan does not change the “at will” nature of a Covered
Executive’s employment or other service provider relationship with the Company.

 

3.

Administration

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan.

 

4.

Bonus Determinations

(a)    Corporate Performance Goals. A Covered Executive may receive a bonus
payment under the Incentive Plan based upon the attainment of one or more
performance objectives that are established by the Compensation Committee and
relate to financial and operational metrics with respect to the Company or any
of its subsidiaries (the “Corporate Performance Goals”), including the
following: cash flow (including, but not limited to, operating cash flow and
free cash flow); research and development, publication, clinical and/or
regulatory milestones; revenue; earnings before interest, taxes, depreciation
and amortization; net income (loss) (either before or after interest, taxes,
depreciation and/or amortization); changes in the market price of the Company’s
common stock; economic value-added; acquisitions or strategic transactions;
operating income (loss); return on capital, assets, equity, or investment;
return on sales; total shareholder return; gross or net profit levels;
productivity; expense efficiency; margins; operating efficiency; customer
satisfaction; working capital; earnings (loss) per share of the Company’s common
stock; bookings, new bookings or renewals; sales or market share; coverage
decisions; leadership development, employee retention, recruiting, diversity and
inclusion and other human resources matters; number of customers, number of new
customers or customer references; performance of insurance programs, operating
income and/or net annual recurring revenue, any of which may be (A) measured in
absolute terms or compared to any incremental increase, (B) measured in terms of
growth, (C) compared to another company or companies or to results of a peer
group, (D) measured against the market as a whole and/or as



--------------------------------------------------------------------------------

compared to applicable market indices and/or (E) measured on a pre-tax or
post-tax basis (if applicable). Further, any Corporate Performance Goals may be
used to measure the performance of the Company as a whole or a business unit or
other segment of the Company, or one or more product lines or specific markets.
The Corporate Performance Goals may differ from Covered Executive to Covered
Executive.

(b)    Calculation of Corporate Performance Goals. At the beginning of each
applicable performance period, the Compensation Committee will determine whether
any significant element(s) will be included in or excluded from the calculation
of any Corporate Performance Goal with respect to any Covered Executive. In all
other respects, Corporate Performance Goals will be calculated in accordance
with the Company’s financial statements, generally accepted accounting
principles, or under a methodology established by the Compensation Committee at
the beginning of the performance period and which is consistently applied with
respect to a Corporate Performance Goal in the relevant performance period.

(c)    Target; Minimum; Maximum. Each Corporate Performance Goal shall have a
“target” (i.e., 100 percent attainment of the Corporate Performance Goal) and
may also have a “minimum” hurdle and/or a “maximum” amount.

(d)    Bonus Requirements; Individual Goals. Except as otherwise set forth in
this Section 4(d): (i) any bonuses paid to Covered Executives under the
Incentive Plan shall be based upon objectively determinable bonus formulas that
tie such bonuses to one or more performance targets relating to the Corporate
Performance Goals, (ii) bonus formulas for Covered Executives shall be adopted
in each performance period by the Compensation Committee and communicated to
each Covered Executive at the beginning of each performance period and (iii) no
bonuses shall be paid to Covered Executives unless and until the Compensation
Committee makes a determination with respect to the attainment of the
performance targets relating to the Corporate Performance Goals. Notwithstanding
the foregoing, the Compensation Committee may adjust bonuses payable under the
Incentive Plan based on achievement of one or more individual performance
objectives or pay bonuses (including, without limitation, discretionary bonuses)
to Covered Executives under the Incentive Plan based on individual performance
goals and/or upon such other terms and conditions as the Compensation Committee
may in its discretion determine.

(e)    Individual Target Bonuses. The Compensation Committee shall establish a
target bonus opportunity for each Covered Executive for each performance period.
For each Covered Executive, the Compensation Committee shall, in its discretion,
have the authority to apportion the target award so that a portion of the target
award shall be tied to attainment of Corporate Performance Goals and a portion
of the target award shall be tied to attainment of individual performance
objectives, if desired.

(f)    Service Requirement. Subject to any additional terms contained in a
written agreement between the Covered Executive and the Company, the payment of
a bonus to a Covered Executive with respect to a performance period shall be
conditioned upon the Covered Executive’s continuous service with the Company on
the bonus payment date, unless otherwise determined by the Compensation
Committee. If an executive becomes a Covered Executive and participant in the
Incentive Plan during a performance period and was not employed or providing
services for the entire performance period, the Compensation Committee may pro
rate the bonus based on the number of days employed or providing services during
such period.

 

2



--------------------------------------------------------------------------------

5.

Timing of Payment

(a)    With respect to Corporate Performance Goals established and measured on a
basis more frequently than annually (e.g., quarterly or semi-annually), the
Corporate Performance Goals will be measured at the end of each performance
period after the Company’s financial reports with respect to such period(s) have
been published. If the Corporate Performance Goals and/or individual goals for
such period are met, payments will be made as soon as practicable following the
end of such period, but not later than March 15 of the year following the fiscal
year in which such performance period ends.

(b)    With respect to Corporate Performance Goals established and measured on
an annual or multi-year basis, Corporate Performance Goals will be measured as
of the end of each such performance period (e.g., the end of each fiscal year)
after the Company’s financial reports with respect to such period(s) have been
published. If the Corporate Performance Goals and/or individual goals for any
such period are met, bonus payments will be made as soon as practicable, but not
later than two and one half (2-1/2) months after the end of the relevant fiscal
year.

(c)    For the avoidance of doubt bonuses earned at any time in a fiscal year
must be paid no later than two and one half (2-1/2) months after the last day of
such fiscal year.

 

6.

Amendment and Termination

The Company reserves the right to amend or terminate the Incentive Plan at any
time in its sole discretion.

 

3